                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION


WILLIAM MOODY,

       Plaintiff,
                                                         CIVIL ACTION NO.
v.                                                     5:18-cv-00362-TES-CHW

PAROLE COMMISSIONER,

        Defendants.


                                 ORDER OF DISMISSAL



       Petitioner William Moody, a prisoner Smith State Prison in Glennville, Georgia,

filed a petition for a writ of mandamus. [Doc. 1]. He did not, however, pay the $400.00

filing fee or move to proceed without the prepayment of fees. As a result, the United

States Magistrate Judge ordered Petitioner to pay the filing fee or seek leave to proceed

in forma pauperis if he wanted to proceed with this action. [Doc. 3]. The Magistrate Judge

gave Petitioner twenty-one days to comply and cautioned Petitioner that his failure to do

so could result in the Court dismissing the petition. [Id. at p. 3].

       Thereafter, Petitioner failed to comply with the order to either pay the filing fee or

move for leave to proceed in forma pauperis. Accordingly, the Magistrate Judge ordered

Petitioner to respond and show cause why the petition should not be dismissed for failure

to comply with the previous order. See [Doc. 4]. The Magistrate Judge gave Petitioner an
additional twenty-one days to respond to the order to show cause and cautioned

Petitioner that his failure to comply would result in the Court dismissing this action. Id.

       To date, Petitioner has failed to respond to the order to show cause. Thus, because

Petitioner has failed to comply with the previous orders or to otherwise prosecute his

case, the Court now DISMISSES Plaintiff’s action without prejudice. See Fed. R. Civ. P.

41(b); Brown v. Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir. 2006) (per curiam)

(“The court may dismiss an action sua sponte under Rule 41(b) for failure to prosecute or

failure to obey a court order.”) (citing Fed. R. Civ. P. 41(b) and Lopez v. Aransas Cty. Indep.

Sch. Dist., 570 F.2d 541, 544 (5th Cir. 1978)).

       SO ORDERED, this 14th day of March, 2019.




                                                      S/ Tilman E. Self, III
                                                      TILMAN E. SELF, III, JUDGE
                                                      UNITED STATES DISTRICT COURT




                                                  2
